Order filed August 12, 2013.




                                    In The

                               Court of Appeals
                                    For The

                         First District of Texas
                                  ___________

                           NO. 01-12-00604-CR
                                  ____________

                   DANNY THOMAS JONES, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                On Appeal from the Co Crim Ct at Law No 4
                          Harris County, Texas
                     Trial Court Cause No. 1769291

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit Number
2 and State’s Exhibit Number 3.

      The clerk of the Co Crim Ct at Law No 4 is directed to deliver to the Clerk
of this court the original of State’s Exhibit Number 2 and State’s Exhibit Number
3, on or before August 22, 2013. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State’s Exhibit Number 2 and State’s Exhibit Number 3, to the clerk of the Co
Crim Ct at Law No 4.



                                              PER CURIAM